          Case 4:20-cv-05640-YGR Document 508 Filed 04/28/21 Page 1 of 2


 1   PAUL J. RIEHLE (SBN 115199)
     paul.riehle@faegredrinker.com
 2   FAEGRE DRINKER BIDDLE & REATH LLP
     Four Embarcadero Center
 3   27th Floor San Francisco, CA 94111
     Telephone: (415) 591-7500
 4   Facsimile: (415) 591-7510
 5   CHRISTINE A. VARNEY (pro hac vice)
     cvarney@cravath.com
 6   KATHERINE B. FORREST (pro hac vice)
     kforrest@cravath.com
 7   GARY A. BORNSTEIN (pro hac vice)
     gbornstein@cravath.com
 8   YONATAN EVEN (pro hac vice)
     yeven@cravath.com
 9   LAUREN A. MOSKOWITZ (pro hac vice)
     lmoskowitz@cravath.com
10   M. BRENT BYARS (pro hac vice)
     mbyars@cravath.com
11   CRAVATH, SWAINE & MOORE LLP
     825 Eighth Avenue
12   New York, New York 10019
     Telephone: (212) 474-1000
13   Facsimile: (212) 474-3700

14   Attorneys for Plaintiff and Counter-defendant
     Epic Games, Inc.
15

16                            UNITED STATES DISTRICT COURT

17                         NORTHERN DISTRICT OF CALIFORNIA

18                                     OAKLAND DIVISION

19
                                                      Case No. 4:20-cv-05640-YGR-TSH
20

21     EPIC GAMES, INC.,
                                                      EPIC GAMES, INC.’S NOTICE OF
22                      Plaintiff, Counter-defendant, SUBMISSION OF WRITTEN
                             v.                       DIRECT TESTIMONY OF
23                                                    EXPERT WITNESSES
       APPLE INC.,
24                                                    The Honorable Yvonne Gonzalez Rogers
                        Defendant, Counterclaimant.
25                                                    Trial: May 3, 2021
26

27
28
     EPIC GAMES, INC.’S NOTICE OF SUBMISSION OF WRITTEN DIRECT TESTIMONY OF
                                 EXPERT WITNESSES
                            Case No. 4:20-cv-05640-YGR-TSH
            Case 4:20-cv-05640-YGR Document 508 Filed 04/28/21 Page 2 of 2


 1          PLEASE TAKE NOTICE that Epic Games, Inc. hereby submits, pursuant to

 2   paragraph 5 of Pretrial Order No. 3 (ECF No. 389), the written direct testimony of the

 3   following expert witnesses:

 4
                                                                                              Word
 5       Exhibit                                 Submission
                                                                                              Count
      Ex. Expert 1     Written Direct Testimony of Dr. David S. Evans                         30,200
 6
      Ex. Expert 2     Written Direct Testimony of Ned S. Barnes, CPA                          3,472
 7    Ex. Expert 3     Written Direct Testimony of Peter E. Rossi, Ph.D.                       4,596
      Ex. Expert 4     Written Direct Testimony of Dr. Susan Athey                             7,468
 8    Ex. Expert 5     Written Direct Testimony of Dr. James W. Mickens                       13,724
      Ex. Expert 13    Rebuttal Written Direct Testimony of Michael I. Cragg, Ph.D.           14,135
 9
      Ex. Expert 14    Rebuttal Written Direct Testimony of Dr. Nancy A. Mathiowetz            4,782
10    Ex. Expert 15    Rebuttal Written Direct Testimony of Dr. Wenke Lee                     10,965
      Ex. Expert 16    Rebuttal Written Direct Testimony of Dr. David S. Evans                10,517
11                                                                              Total         99,859
12

13

14    Dated: April 27, 2021                      CRAVATH, SWAINE & MOORE LLP
15                                                  Christine Varney
                                                    Katherine B. Forrest
16                                                  Gary A. Bornstein
                                                    Yonatan Even
17
                                                    Lauren A. Moskowitz
                                                    M. Brent Byars
18

19
                                                 Respectfully submitted,
20                                               By: /s/ M. Brent Byars
                                                      M. Brent Byars
21
                                                      Attorneys for Plaintiff and Counter-defendant
22                                                    Epic Games, Inc.
23

24

25

26

27
28                                           -2-
       EPIC GAMES, INC.’S NOTICE OF SUBMISSION OF WRITTEN DIRECT TESTIMONY OF
                                   EXPERT WITNESSES
                              Case No. 4:20-cv-05640-YGR-TSH
